Case 3:17-cv-00778-MMH-JBT Document 266 Filed 07/29/20 Page 1 of 2 PageID 1543




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    ESTATE OF RONALD ALEXANDER
    HOWARD, II, deceased, by: CATHY
    PACK, Personal Representative,

                 Plaintiff,
                                                    Case No. 3:17-cv-778-J-34JBT
    vs.

    DR. MARTIN I. HOLZMAN, MD, et al.,

                 Defendants.
                                             /

                                            ORDER

          THIS CAUSE is before the Court on the Joint Stipulation for Dismissal (Dkt. No.

    265; Stipulation) filed on July 28, 2020. In the Stipulation, Plaintiff requests dismissal,

    with prejudice, of the claims raised against Defendants Daniel Cherry, D.O., Maria Garcon,

    M.D., and Albert Yu, M.D. See Stipulation at 1. Accordingly, it is hereby ORDERED:

          1.     The claims raised by Plaintiff against Defendants Daniel Cherry, D.O., Maria

                 Garcon, M.D., and Albert Yu, M.D. are DISMISSED with prejudice.

          2.     Each party shall bear their own attorney’s fees and costs.

          3.     The Clerk of the Court is directed to terminate these Defendants from the

                 Court docket.

          DONE AND ORDERED in Jacksonville, Florida this 29th day of July, 2020.
Case 3:17-cv-00778-MMH-JBT Document 266 Filed 07/29/20 Page 2 of 2 PageID 1544




    ja

    Copies to:

    Counsel of Record




                                         -2-
